DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 08/05/2020.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claims 1, 8 and 15, the claims recite “restructuring one or more data tables of the set of data tables to generate a restructured data table”.  The claims lack sufficient written description to show the applicant possessed the full scope of the invention recited in the claim, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  See Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) and MPEP 2161.01 (I).		Applicant’s specification does not describe an algorithm/steps/flows that perform the function “restructuring one or more data tables of the set of data tables to generate a restructured data table” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “[0031] the database component 140 restructures the one or more data tables as shown in Equation 3: 	
    PNG
    media_image1.png
    99
    263
    media_image1.png
    Greyscale
”.	However, such summation expression does not clearly provide the lower bound, upper bound of the summing index/iterator and what each element of the summation is.  It is also not clear what comma operations between p1, p2, ps, po and pp denote to an ordinary skill in the art.  Furthermore, there appears to be no disclosed specific structure of each of the elements p1, p2, ps, po and pp that enables a person of ordinary skill in the art to combine them as disclosed by the instant specification.	Regarding claims 5, 12 and 18, the claims recite limitation “generating a similarity model between each related data type of the set of related data types”.  The claims lack sufficient written description to show the applicant possessed the full scope of the invention recited in the claim, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  See Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) and MPEP 2161.01 (I).	Applicant’s specification does not describe an algorithm/steps/flows that perform the function “generating a similarity model between each related data type of the set of related data types” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. In para. 24 of the instant specification, it discloses “The model component 120 may generate the similarity model based on database catalog table information (p1), potential data types (ps), approximate groups with a vector method (po), and a period of time. The period of time may be a period of time over which database traffic occurs. The model component 120 may split and drill down to activities, table objects, and fields (p2). In some embodiments, the model component 120 generates the similarity model using a function as shown in Equation 1: 
    PNG
    media_image2.png
    115
    514
    media_image2.png
    Greyscale
”	However, such summartion expression does not clearly provide the lower bound, upper bound, the index/iterator of the summing operation and what each element of the summation is.  It is also not clear what comma operations between p1, p2, ps and po denote to an ordinary skill in the art.	The Applicant is respectfully reminded that the MPEP section 2163.02, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); and MPEP section 2163.03, "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." See Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”  Here, the Examiner does not find the description, drawing or formula as complete nor distinguishing to show that the applicant was in possession of the claimed invention.	Para. 25 and equation 2 of the instant specification discloses:“sample network traffic using cross checks to determine redundancy or relatedness of data columns and data column relationships. The model component 120 may sample the results of the similarity model as shown in Equation 2:  
    PNG
    media_image3.png
    86
    675
    media_image3.png
    Greyscale
”	In equ. 1,                     
                        
                            
                                R
                                s
                            
                            
                                b
                            
                            
                                a
                            
                        
                    
                 appears to denote a function used to generate similarity model.  However, in para. 25,                     
                        
                            
                                R
                                s
                            
                            
                                b
                            
                            
                                a
                            
                        
                    
                 appears to denote results of the similarity model that gets sampled (data) to produce                      
                        
                            
                                R
                                r
                            
                            
                                b
                            
                            
                                a
                            
                        
                    
                .  This inconsistence in the specification does not provide a written description that conveys clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.	Applicant is also respectfully reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(1).	Claims 2-7, 9-14 and 16-20 are dependent claims depended on claims 1, 8 and 15 respectively.  The claims 2-7, 9-14 and 16-20 are rejected for the same reasons as that of independent claims 1, 8 and 15, respectively. 	Claims 6, 13, 19 are dependent claims depended on claims 5, 12 and 18 respectively.  The claims 6, 13, 19 are rejected for the same reasons as that of parent claims 5, 12 and 18, respectively.	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding independent claims 1-20, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).	Regarding claims 5, 12 and 18, the claims recite limitation “the related data table” in lines 7, 7 and 8 respectively.  The limitation lacks antecedent basis.  It is not clear if the limitation refers to the limitation “related data tables”, emphasis added, in claims 1, 8 and 15 or it refers to something else. 	Claims 6, 13, 19 are dependent claims depended on claims 5, 12 and 18 respectively.  The claims 6, 13, 19 are rejected for the same reasons as that of parent claims 5, 12 and 18, respectively.	For the purpose of prior art examination, the claims are interpreted as best understood.	Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRASANNA KUMAR; Manoj et al. (US 20160026708 A1, hereinafter Prasanna).	Regarding claim 1, Prasanna teaches a computer-implemented method, comprising:
	identifying related data tables within a set of data tables within a database (¶72, creates a data model to be used by the selected database, selected data model, for instance grouped according to number of tables; ¶84, training data that is obtained, access defining data ADD and optional relational data RD; ¶85, simulated data of these types are obtained from experts in all possible ranges for all possible database types. The same is true for the relational data RD historic data usage HSDU and hierarchical data usage HEDU. However, these latter are Boolean and thus only of the yes/no type. The training data is then used to train the first classifier for each possible type of database);
	identifying a set of related data types within the related data tables (¶72, selected data model, grouped according to number of tables and fields in tables; clustering of the field names DF according to type definitions; see also ¶107; [Examiner remark: the number of tables are determined to be related for the selected data model]; ¶102, group field names with similar data-type);
	determining a set of similarities among the set of related data types (¶72; ¶102, group field names with similar data-type; ¶110, clusters the field names according to type definitions);
	mapping the related data types based on the set of similarities (¶72; ¶102, group field names with similar data-type, grouping all integer variables together and string variables together; ¶110, clusters the field names according to type definitions; see also ¶107; [Examiner remark: the data types are grouped together via a same field names group]); and
	based on the mapping, restructuring one or more data tables of the set of data tables to generate a restructured data table (¶111, then make changes if required to the tables. For example, the application developer can name the tables or merge tables 1 and table 2 into a single table. The choice of the application developer is then returned to the data model creating unit; ¶112, instantiate the tables in the selected database; ¶115, grouping the entire information in a single table, or grouping the information in minimal number of tables would be more efficient).	Regarding claims 8 and 15, the claims are rejected for the same reasons as that of claim 1, respectively, because claims 8 and 15 recite limitations that are essentially the same as that of claim 1, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Grondin et al. (US 20150324606 A1, hereinafter Grondin).
	Regarding claim 2, Prasanna teaches the method of claim 1 (see discussion above).	based on the mapping and the restructuring, modifying the current [database structure] ([Examiner remark, the crossed over is disclosed by Grondin below]; Prasanna [0110], the data model creating unit 34 clusters the field names according to type definitions and creates a table for each cluster; [0111], make changes if required to the tables. For example, the application developer can name the tables or merge tables 1 and table 2 into a single table).	Although Prasanna teaches the set of related data types and the modifying to current database structure as a result of the identifying the related data types, mapping and the restructuring, Prasanna does not explicitly disclose the following limitations:
	comparing the set of related data types to a current security policy; and
	based on the mapping and the restructuring, modifying the current security policy.	On the other hand, Grondin teaches: 
	comparing data types to a current security policy (Grondin ¶65, The classification engine 134 may also identify header types of a data table's fields using the header labels or by comparing the format of data in the fields to a pattern associated with the header type; Grondin ¶70, apply the protection policy to fields having a sensitive header type; Grondin ¶74, the monitoring module scan for alerts periodically, in response to a change in an enterprise database; Grondin ¶72, selects protection policies to apply to data according to properties of the data. For example, a sensitive data type is associated with a default protection policy that the security engine 138 applies in response to identifying the sensitive data type. As another example, the security engine 138 applies a default security policy (e.g., blocking) to unprotected sensitive data in response to determining that an assessment score of the data (e.g., risk score, cost score) equals or exceeds a score threshold. As a third example, the security engine 138 applies a default security policy (e.g., tokenization) to unprotected sensitive data in response to determining that the sensitive data has a particular sensitivity levels (e.g., confidential, restricted). The security engine 138 may apply default security policies in response to an alert; see also Grondin ¶75-¶81; Grondin ¶72-¶74; Grondin ¶102-¶106); and
	based on the mapping (Grondin ¶81, the record classification rule specifies one or more field types and Boolean logic for combining the field types. The Boolean logic may specify that a data record matches a data classification if the data record has all the specified field types, any of the specified field types, or a particular combination of field types; Grondin ¶70, apply the protection policy to fields having a sensitive header type) and the restructuring ([Examiner remark: Prasanna teaches the restructuring of data types and database based on the mapping of data type relationship]), modifying the current security policy (Grondin ¶8, identifies sensitive data according to record classification rules that classify a data record as having a sensitive data type if the data record includes fields matching at least one of the record classification rules. Using the sensitive data types, administrators may target sensitive data with a protection policy appropriate for the sensitive data type; ¶70, apply the protection policy to all fields of a data table, to fields in sensitive data records, to fields having a sensitive header type, or to fields having a sensitive header type; Grondin ¶74, the monitoring module scan for alerts periodically, in response to a change in an enterprise database; Grondin ¶72, selects protection policies to apply to data according to properties of the data. For example, a sensitive data type is associated with a default protection policy that the security engine 138 applies in response to identifying the sensitive data type. As another example, the security engine 138 applies a default security policy (e.g., blocking) to unprotected sensitive data in response to determining that an assessment score of the data (e.g., risk score, cost score) equals or exceeds a score threshold. As a third example, the security engine 138 applies a default security policy (e.g., tokenization) to unprotected sensitive data in response to determining that the sensitive data has a particular sensitivity levels (e.g., confidential, restricted). The security engine 138 may apply default security policies in response to an alert; see also Grondin ¶75-¶81; Grondin ¶72-¶74; Grondin ¶102-¶106).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grondin, which teaches to apply security policy to a database in responds to the modifying of database, into the teaching of Prasanna, who teaches the modifying database structure base on the mapping and restructuring of data types to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Grondin’s teaching would help improve system security. In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database and field type classification. This close relation between both references highly suggests an expectation of success when combined.		Regarding claims 9 and 16, the claims are rejected for the same reasons as that of claim 2, respectively, because claims 9 and 16 recite limitations that are essentially the same as that of claim 2, respectively.
Claims 3, 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Grondin and further in view of Braun; Uri Jacob (US 20170337398 A1, hereinafter Braun).
	Regarding claim 3, Prasanna in view of Grondin teaches the method of claim 2 including the related data type and the modifying of the current security policy (see discussion above).	[a] second field associated with the at least one related data type in the restructured data table (Prasanna ¶102, group field names with similar data-type; Prasanna ¶107, Similar fields can be also be grouped together; Prasanna ¶110, clusters the field names according to type definitions; Prasanna ¶111, then make changes if required to the tables. For example, the application developer can name the tables or merge tables 1 and table 2 into a single table)	Prasanna does not explicitly disclose:	wherein modifying the current security policy further comprises:
	identifying a policy condition linked to at least one related data type, the policy condition monitoring a first field within a data table of the set of data tables.	On the other hand, Grondin teaches:	identifying a policy condition linked to at least one related data type (¶8, record classification rules that classify a data record as having a sensitive data type if the data record includes fields matching at least one of the record classification rules. Using the sensitive data types, administrators may target sensitive data with a protection policy appropriate for the sensitive data type; [0057] The enterprise policy store 131 stores enterprise policies configured by an administrator through the enterprise client 110. Enterprise policies include database attributes, location attributes, field classification rules, record classification rules, scan settings, alert rules, and protection policies; ¶72, a sensitive data type is associated with a default protection policy that the security engine applies in response to identifying the sensitive data type), the policy condition monitoring a first field within a data table of the set of data tables (¶51, monitor the enterprise databases 120 and configure enterprise policies controlling data access and securing data through protection policies; [0057] The enterprise policy store 131 stores enterprise policies configured by an administrator through the enterprise client 110. Enterprise policies include database attributes, location attributes, field classification rules, record classification rules, scan settings, alert rules, and protection policies; may apply the protection policy to all fields of a data table, to fields in sensitive data records, to fields having a sensitive header type, or to fields having a sensitive header type within sensitive data records; [0073] The monitoring module 139 obtains scan settings and scans enterprise databases 120 to identify sensitive data (or changes in sensitive data) having a sensitive data type indicated by the scan settings; [0076] The header type classifier 205 obtains a header associated with a field and determines whether the header has a field type according to a field classification rule).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grondin, which teaches to apply security policy to a database in responds to an alert due to database changes, into the teaching of Prasanna, who teaches the mapping of data types and making changes to the database according to the mapping to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Grondin’s teaching would help improve system security. In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, database and field type classification. This close relation between both references highly suggests an expectation of success when combined.
	Although Prasanna in view of Grondin teaches fields are associated by at least one related data type and the merging of tables (and their associated columns) when the columns have similar data types, and a second field associated with the at least one related data type in the restructured data table (see discussion above) and applying policies to table fields, Prasanna in view of Grondin does not explicitly mention the following limitation that Braun teaches:
	modify the first field to a second field within the current security policy ([0115] In the policy variable reduction step, merge policy variables that must be identical, find and merge policy variables that must be identical. Policy variables are identified as identical by: subset relationships, identifying relationships, or membership; ¶118, Regardless as to how policy variables are identified as duplicates, the solution is to merge the duplicate policy variables, creating a new policy variable, replacing references to the policy variables being merged, deleting the old policy variables; see also ¶114). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Braun, which teaches to apply security policy to a database in responds to an alert due to database changes, into the teaching of Prasanna in view of Grondin, who teaches the mapping of data types and making changes to the database according to the mapping and applying policies onto table fields, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Braun’s teaching would help improve system security. In addition, both references (Braun and Prasanna in view of Grondin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database and security policies. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claims 10 and 13, the claims are rejected for the same reasons as that of claim 3, respectively, because claims 10 and 17 recite limitations that are essentially the same as that of claim 3, respectively.
Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Cocias; Tiberiu et al. (US 20180189607 A1, hereinafter Cocias).
	Regarding claim 4, Prasanna teaches the method of claim 1 (see discussion above) wherein the related data tables (Prasanna ¶72, selected data model, grouped according to number of tables and fields in tables; clustering of the field names DF according to type definitions; [Examiner remark: the number of tables are determined to be related for the selected data model]; ¶102, group field names with similar data-type]) and the set of related data types are identified (¶102, group field names with similar data-type; ¶110, clusters the field names according to type definitions).	Although Prasanna discloses the determining of related tables that has columns of similar data type, Prasanna does not explicitly mention: the related data tables and the set of related data types are identified using principal component analysis.	On the other hand, Cocias teaches determining similarity between different data types using kernel principal component analysis (Cocias ¶2, Object recognition systems are available are suited to identify and distinguish between particular objects, or object types; ¶72,  subjecting each of the transformed data types, to Kernel Principal Component Analysis, KPCA, based on the result of that analysis, a degree of similarity between the different data types is determined).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cocias, which teaches to identify similarity between data types using principal component analysis, into the teaching of Prasanna, who teaches the grouping of tables and data types, to result in the limitations of the claimed invention ([Examiner remark: since the principal component analysis (PCA) technique is a common skill in the art, it would have been obvious to one of ordinary skill to apply Cocias’s teaching to both tables and datatypes to obtains related tables and related data types]).
	One of ordinary skilled would be motivated to do so as incorporating Cocias’ teaching would help providing details to what Prasanna teaches but does not provide the details and reliably identifying similar tables and data types (Cocias ¶4-¶5 and ¶38). In addition, both references (Cocias and Prasanna) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as finding similarities between objects and data types. This close relation between both references highly suggests an expectation of success when combined.	Regarding claims 11, the claim is rejected for the same reasons as that of claim 4, because claim 11 recites limitations that are essentially the same as that of claim 4.

Claims 5, 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Bobroff; Norman et al. (US 20190180199 A1, hereinafter Bobroff) and further in view of Avery; Devin Blinn et al. (US 20200145296 A1, hereinafter Avery).
	Regarding claim 5, Prasanna teaches the method of claim 1 (see discussion above), wherein determining the set of similarities further comprises:
	generating a similarity model between [Examiner remark: the crossed over text is disclosed by Bobroff below]; Prasanna [0102] the operation of the data model creating unit 34, this unit 34 here groups together similar fields using conventional clustering techniques like k-means. There are many ways to use clustering, like k-means to group similar fields. One exemplifying way is to group field names with similar data-type together, such as for instance grouping all integer variables together and string variables together; [Examiner remark: each data type, such as integer data type, or string data type, are grouped together using K-Means; each group with a same data type represents a similarity model classified by K-Means]; [0104], name and address fields DF1 and DF2 have the same data type T1=string. So they can be grouped together. Similarly, msisdn and account_balance DF3 and DF4 are fields with same datatype T2=integer(number). Hence, they can be grouped together. If such a method of clustering similar fields using K-Means is performed, three clusters may be obtained; Prasanna ¶72, the selected data model, for instance grouped according to number of tables and fields in tables; ¶73, form tables according to the determined data model; see also ¶24; ¶21, the creating of a data model comprises clustering the field names according to type definitions; ¶23, the data model creating unit, when creating a data model, is configured to create tables according to logical relationships between fields);	determining one or more relationships among related data types of the set of related data types based on similarity models for the set of related data types (Prasanna ¶73, form tables according to the determined data model; Prasanna k-means to group similar fields; Prasanna [0110], the data model creating unit 34 clusters the field names according to type definitions and creates a table for each cluster).	Although Prasanna teaches creating similarity model, such as using k-means to group similar fields by data types, Prasanna does not clearly disclose that a model is created for each related data type.	On the other hand, Bobroff teaches generating a similarity model between each related data type of the set of related data types (Bobroff ¶4, a set of models, where the set of models includes respective model components; determining, by the device, one or more model relations among the respective model components, where the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components; and suggesting, by the device, a subset of the set of models based on a mapping of the component relations; Bobroff ¶36, a machine learning model trained to operate on a given type of data can be used as the base model for another machine learning model to be trained to operate on a similar type of data).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bobroff, which teaches determining model relations between each pairwise of model components and also training model on a given type of data, into the teaching of Prasanna, who teaches the mapping of data types and making changes to the database according to the mapping, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bobroff’s teaching would help improving the ability of computers to store, manage, and utilize large sets of data (Bobroff ¶25). In addition, both references (Bobroff and Prasanna) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as establishing relationships between objects using data type and models. This close relation between both references highly suggests an expectation of success when combined.
	Although Prasanna in view of Bobroff teaches determining one or more relationships among related data types of the set of related data types based on similarity models for the set of related data types and the related data is from tables in a database, Prasanna does not explicitly mention: monitoring traffic of the related data tables for a period of time; and [the determining one or more relationships] is based on the traffic of the related data table for the period of time.
	On the other hand, Avery teaches:
	monitoring traffic of the related data [entities] Avery ¶10, receive a first search query including at least one of an object identifier associated with one of the plurality of entities or relationship data indicating directionality of data flow associated with one of the plurality of entities in an enterprise network; Avery [0043] The coexisting topologies discovery system collects and analyzes network data from a variety of sources including, but not limited to: network traffic data, virtualization data, and/or application data; [0085] The application discovery system 170 may receive information from a subset or all of the entities of the enterprise network for a predetermined period of time; [0150] receive the three query topologies and search the object table datastore 220 and the relationship table datastore 222 for the object entries and relationship entries associated with each of the three query topologies. Once the topologies module 216 finds all the object entries and relationship entries which match the query received from the IT administrator; [0151] add or remove one of the four queried topologies, or any other topology stored in the topology datastore 226 to generate a new aggregate topology. The reporting module 218 may send a request to the topology datastore 226 to create a table entry for the new aggregate topology); and
	[the determining one or more relationships] is based on the traffic of the related data Avery ¶41, Data from different sources may identify different relationships between the same entities; Avery [0045] There may be different ways that two or more entities of the enterprise network may be related to each other; Avery ¶46, collect network data as well as data from other sources to create and understand the relationships between entities and objects in the enterprise network; see also Avery ¶150-¶151).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Avery, which teaches the monitoring of traffic of related data entities and the determining relationships among related entities and objects based on different sources, into the teaching of Prasanna in view of Bobroff, who teaches the mapping of data types from data in tables in a database and making changes to the database according to the mapping, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Avery’s teaching would help improve cost of additional computing and storage while keeping balance with regard to performance, reliability and redundancy (Avery ¶6) and also help resolve the difficulty issue with identifying performance by using traffic data in analysis (Avery ¶9). In addition, both references (Avery and Prasanna in view of Bobroff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as establishing relationships between objects. This close relation between both references highly suggests an expectation of success when combined. 	Regarding claims 12 and 18, the claims are rejected for the same reasons as that of claim 5, respectively, because claims 12 and 18 recite limitations that are essentially the same as that of claim 5, respectively.
Claims 6, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Bobroff and Avery and further in view of BYNUM; Christopher D. et al. (US 20210160262 A1, hereinafter Bynum).
	Regarding claim 6, Prasanna in view of Bobroff and Avery teaches the method of claim 5 (see discussion above), further comprising:	[establishing] the set of related data types based on the traffic of the related data tables for the period of time (see discussion above).	Although Prasanna in view of Bobroff and Avery teaches based on traffic data, determine relationship between table store object entries and as a result, remove one of the four queried topologies, or any other topology stored in the topology datastore to generate a new aggregate topology  (Avery ¶150-¶151), Prasanna in view of Avery does not explicitly mention:
	removing a subset of related data types from the set of related data types based on the traffic of the related data tables for the period of time.	On the other hand, Bynum teaches: 
	removing a subset of feature set from the feature set based on traffic data ([0019], perform dimensionality reduction to reduce the historical network data to a minimum feature set, thereby reducing resources (e.g., processing resources, memory resources, and/or the like) to train the time series model, and may apply a classification technique to the minimum feature set). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bynum, which teaches the removing a subset of features set from a feature set based on traffic data, into the teaching of Prasanna in view of Bobroff and Avery, which teach the monitoring of traffic data for a period of time, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bynum’s teaching would help reduce resource and improves cost. In addition, both references (Bynum and Prasanna in view of Bobroff and Avery) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as set of related features. This close relation between both references highly suggests an expectation of success when combined. 	Regarding claims 13 and 19, the claims are rejected for the same reasons as that of claim 6, respectively, because claims 13 and 19 recite limitations that are essentially the same as that of claim 6, respectively.
Claims 7, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Prasanna in view of Avery and further in view of Murray; Glenn Allen et al. (
US 20180075115 A1, Murray).
	Regarding claim 7, Prasanna teaches the method of claim 1 (see discussion above), wherein the set of related data types are mapped to change preexisting data columns (Prasanna ¶102, group field names with similar data-type; Prasanna ¶110, clusters the field names according to type definitions; [Examiner remark: the data types are grouped together via a same field names group]; Prasanna ¶111, then make changes if required to the tables. For example, the application developer can name the tables or merge tables 1 and table 2 into a single table. The choice of the application developer is then returned to the data model creating unit; Prasanna ¶115, grouping the entire information in a single table, or grouping the information in minimal number of tables would be more efficient) using Prasanna ¶102, group field names with similar data-type; Prasanna ¶110, clusters the field names according to type definitions).
	Although Prasanna teaches the aforementioned limitations including the mapping of related data types by grouping columns using data types to change preexisting data columns by merging tables, Prasanna does not explicitly disclose that the change to preexisting data columns using a designated link for each related data type.	On the other hand, Murray teaches based on designated link of column pair based on join type such as by column type, merge datasets (Murray ¶148, merging the datasets based on the selected column pair, merging, the according to a type of join, a first dataset at a first column within the selected column pair with the second dataset at a second column in the selected column pair; Murray ¶164, transforming the datasets, merging the datasets based on the selected column pair and the type of join, datasets from having a similar relationship, a merger of the datasets based on the selected column pair; see also Murray ¶151-¶152, ¶167-¶169; Murray ¶178, prediction of how related, or “joinable” the columns might be to the user. Each scoring function may be based on a feature or classification for a comparison type of columns. A score may be generated for each scoring function as a feature of the column pair. Examples of features include, without restriction or limitation by order, “byColumnType,”; ¶182, ByColumnType leverages the profiler's proprietary three-level custom type classifications, the first BASE level includes very basic types (integer, decimal, date, text, etc). The second TYPE level is more specific (int, long, char, etc.). The third SUBTYPE level is more specific still (bool, gender, zero), these uniqueness measures are also important in the join-type-specific aspect of the model; [Examiner remark: Murray teaches merging data sets using a selected column pair; it would be obvious to an ordinary skill in the art to apply Murray’s teaching to every pair of relationship disclosed by Prasanna;  ).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Murray, which teaches based on selected relationship pair, merging datasets, into the teaching of Prasanna, to result in the limitations of the claimed invention where one of ordinary skill in the art would repeatedly apply the Murray’s teaching to every relationship pair disclosed by Prasanna (see MPEP 2143 (I)(E) and Id. at 1240, 82 USPQ2d at 1531 (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330, 92 USPQ2d, 1849, 1854 (Fed. Cir. 2009), where it would be obvious to try merging data on each of the limited number of relationships found, that is disclosed by Prasanna, “the final step [of the claimed invention] is merely the logical result of common sense application of the maxim ‘try, try again.’”; where Prasanna ¶115 discloses the desired optimal condition, “then grouping the entire information in a single table, or grouping the information in minimal number of tables would be more efficient”).
	One of ordinary skilled would be motivated to do so as incorporating Murray’s teaching would help enhance the value and use of data (Murray ¶8).  In addition, both references (Murray and Prasanna) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as pairing of columns based on column type and joining datasets. This close relation between both references highly suggests an expectation of success when combined. 	Regarding claims 14 and 20, the claims are rejected for the same reasons as that of claim 7, respectively, because claims 14 and 20 recite limitations that are essentially the same as that of claim 7, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160034442 A1 - configured to identify sensitive data elements in client/server communication, and to map the identified sensitive data elements from one or more rendered data fields in a client user interface to their encapsulation in wire protocol data structures communicated between the client and the server. The gateway applies a security policy to protect the identified sensitive data elements communicated between the client and the server.
US 20110261049 A1 - Principal component analysis (PCA), as described by Wikipedia, involves a mathematical procedure that transforms a number of possibly correlated variables into a smaller number of uncorrelated variables called principal components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497